Por cuanto del récord aparece que la demandada apeló de sentencia de la Corte de Distrito de Humacao, teniendo la apelación fecha 2 de mayo de 1928; y la apelante solicitó de la corte varias prórrogas para presentar exposición del caso. Por cuanto según resulta del mismo récord de esta apelación,' la apelante ha dejado transcurrir las prórrogas sin presentar la exposición del caso, y no se ha presentado a este tribunal récord o legajo alguno, sin que la apelante haya ofrecido excusa alguna: Por tanto, se declara con lugar la moción de la apelada, y se desestima la apelación.